IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-76,708


EX PARTE ELZIE SMITH, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 2004F00127A IN THE 5TH DISTRICT COURT

FROM CASS COUNTY



 Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of possession of a
controlled substance and sentenced to fifty years' imprisonment.  The Sixth Court of Appeals
affirmed his conviction. Smith v. State, No. 06-06-00189-CR (Tex. App.-Texarkana, Oct. 25, 2007). 
	Applicant contends that his appellate counsel failed to timely notify Applicant that his
conviction had been affirmed.  We remanded this application to the trial court for findings of fact
and conclusions of law.
	The record shows that appellate counsel failed to timely notify Applicant that his conviction
had been affirmed.  Ex parte Wilson, 956 S.W.2d 25 (Tex. Crim. App. 1997).  We find, therefore,
that Applicant is entitled to the opportunity to file an out-of-time petition for discretionary review
of the judgment of the Sixth Court of Appeals in Cause No. 06-06-00189-CR that affirmed his
conviction in Case No. 2004F00127 from the 5th Judicial District Court of Cass County.  Applicant
shall file his petition for discretionary review with this Court within 30 days of the date on which
this Court's mandate issues.

Delivered: January 11, 2012
Do not publish